Citation Nr: 1105626	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  02-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 1999 
for the grant of service connection for degenerative joint 
disease of the left knee, status post total knee replacement.

2.  Entitlement to an effective date earlier than March 16, 1999 
for the grant of service connection for a residual left knee 
scar, status post total knee replacement.

3.  Entitlement to an initial rating higher than 30 percent for 
degenerative joint disease of the left knee, status post total 
knee replacement.

4.  Entitlement to an initial rating higher than 10 percent for a 
residual left knee scar, status post total knee replacement.

5.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) from June 2002 and January 2005 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia and Appeals Management Center (AMC) in 
Washington, DC.  In the June 2002 decision, the RO denied 
entitlement to a TDIU.  

In the January 2005 decision, the AMC granted service connection 
for degenerative joint disease of the left knee, status post 
total knee replacement and a residual scar of the left knee, 
status post total knee replacement and assigned initial 
disability ratings of 10 percent, both effective March 16, 1999.

In November 2003, the Board remanded the issue of entitlement to 
a TDIU for further development.

In May 2006, the Board remanded the TDIU issue for further 
development and the effective date and initial rating issues for 
issuance of a statement of the case.

In a June 2006 Decision Review Officer (DRO) decision, the DRO 
assigned a higher initial 30 percent disability rating for 
degenerative joint disease of the left knee, status post total 
knee replacement, effective March 16, 1999 on the basis of clear 
and unmistakable error in the January 2005 rating decision.

In August 2007, August 2008, and April 2009 the Board remanded 
the TDIU issue for further development.

In April 2010, the Board denied the claim for a TDIU.  The 
Veteran appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).

In October 2010, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in an October 2010 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

The issues of entitlement to higher initial ratings for 
degenerative joint disease of the left knee and a residual scar 
of the left knee, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO denied entitlement to 
service connection for a left knee disability.  The Veteran 
appealed the July 1987 decision and the Board denied the claim in 
a January 1989 decision.  The Board's decision was final when 
issued.  

2.  In a March 1994 rating decision, the RO denied the Veteran's 
petition to reopen the claim for service connection for a left 
knee disability.  The Veteran was notified of his appellate 
rights in March 1994, but did not appeal and the decision became 
final.  

3.  A petition to reopen the claim for service connection for a 
left knee disability was received on March 16, 1999, and there is 
no evidence of an unadjudicated formal or informal petition to 
reopen the claim for service connection for a left knee 
disability prior to this date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 16, 
1999 for the grant of service connection for degenerative joint 
disease of the left knee, status post total knee replacement have 
not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7104(b), 7105(c) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.400, 20.200, 
20.201, 20.1100(a) (2010). 

2.  The criteria for an effective date earlier than March 16, 
1999 for the grant of service connection for a residual scar of 
the left knee, status post total knee replacement have not been 
met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7104(b), 7105(c); 38 
C.F.R. §§ 3.151(a), 3.400, 20.200, 20.201, 20.1100(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The appeals for earlier effective dates arise from the Veteran's 
disagreement with the effective dates assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as effective 
date) are appropriately addressed under the notice provisions of 
38 U.S.C.A. 
§§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, some of the 
identified post-service VA treatment records, and all of the 
identified private medical records.   Although there is evidence 
that recent VA treatment records (records dated since October 
2005) have not yet been obtained, any such records are not 
relevant to the effective date issues because the effective dates 
turn on when the Veteran filed a claim for the subject benefits.  
There is no indication or allegation that additional VA treatment 
records could show that the Veteran filed an earlier claim for 
benefits with VA.  Thus, VA has no duty to attempt to obtain 
additional VA treatment records in regard to the effective date 
issues 

There is no other reported relevant evidence that remains 
outstanding, nor is there any indication of the need for 
additional examinations or opinions. Further assistance is 
unlikely to assist the Veteran in substantiating entitlement to 
earlier effective dates.

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

The current effective date of service connection for degenerative 
joint disease of the left knee and the residual scar of the left 
knee is March 16, 1999, the date the Veteran's petition to reopen 
the claim for service connection for a left knee disability was 
received.  The RO denied the Veteran's initial claim for service 
connection for a left knee disability in a July 1987 rating 
decision.  He submitted a timely notice of disagreement (NOD) in 
July 1987 and substantive appeal (VA Form 9) in September 1987 
and the Board denied the claim for service connection for a left 
knee disability in January 1989.  The Board's decision was final 
when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R §§ 20.1100(a).

The Veteran submitted a petition to reopen the claim for service 
connection for a left knee disability in April 1993 and the RO 
denied the Veteran's petition in a March 1994 rating decision.  
Inasmuch as the Veteran was properly notified of the March 1994 
decision and his appellate rights and he did not submit an NOD 
within one year, the decision is final and binding.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. 
§§ 20.200, 20.201.  

Neither the Veteran nor his representative have advanced any 
specific arguments as to why earlier effective dates are 
warranted for the grant of service connection for degenerative 
joint disease of the left knee and a residual scar of the left 
knee.

The Veteran never submitted any unadjudicated formal petition to 
reopen the claim for service connection for a left knee 
disability subsequent to the March 1994 rating decision and prior 
to March 16, 1999, nor is there any prior communication in the 
record that could be considered an informal claim for VA 
compensation for the same.  Thus, March 16, 1999 is the earliest 
possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Therefore, the Board finds that there is simply no basis 
upon which to justify granting effective dates earlier than March 
16, 1999 and the claims for earlier effective dates for the grant 
of service connection for degenerative joint disease of the left 
knee and a residual left knee scar, status post total knee 
replacement must be denied.  


ORDER

Entitlement to an effective date earlier than March 16, 1999 for 
the grant of service connection for degenerative joint disease of 
the left knee, status post total knee replacement is denied.

Entitlement to an effective date earlier than March 16, 1999 for 
the grant of service connection for a residual left knee scar, 
status post total knee replacement is denied.


REMAND

In a May 2008 Joint Motion pertaining to the claim for an 
increased rating for postoperative internal derangement of the 
right knee with degenerative joint disease, status post total 
knee arthroplasty, the parties agreed that a VA examination was 
necessary to assess the severity of the Veteran's right knee 
disability during a period of flare up.

In its August 2008 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to assess the severity of his service-connected right 
knee disability.  The AOJ was instructed to contact the Veteran 
in order to schedule the examination during a period of flare up 
or exacerbation of the right knee disability.  The examiner was 
asked to opine as to whether the Veteran was unable to obtain or 
maintain substantially gainful employment consistent with his 
educational and occupational experience due to his service-
connected disabilities.

The Veteran was afforded VA examinations in November 2008 and 
June 2010 to assess the severity of his service-connected knee 
disabilities.  The examination reports reveal that there were no 
flare ups of the disabilities at the time of the examinations.  
The November 2008 VA examination report also includes an opinion 
that the Veteran should have been able to perform meaningful 
employment that did not aggravate his service-connected knee 
disabilities.  This opinion was based on the fact that he was 
very muscular with a strong upper and lower body.

In May 2009, the primary care nurse practitioner who conducted 
the November 2008 VA examination reviewed the Veteran's claims 
file and opined that there was "no compelling reason" why his 
service-connected disabilities, alone, would have prevented him 
from working.  He reasoned that although there were potentially 
numerous other non service-connected medical problems that could 
either individually or collectively impact employment or prevent 
meaningful employment (e.g. anxiety, chronic lower back pain, 
diabetes mellitus, obesity, sleep apnea, the effects of aging and 
decondition, and a left rotator cuff tear), his service-connected 
disabilities alone did not interfere with employment.  The 
examiner had treated many patients throughout the years who 
continued to work with knee replacements and there was no 
documented orthopedic care for either knee replacement since 1999 
and no documented care for significant levels of functionally 
impairing chronic pain.

The parties to the Joint Motion agreed that the AOJ did not 
comply with the Board's August 2008 remand in that subsequent VA 
examinations were not conducted during periods of flare up of the 
Veteran's right knee disability and no explanation was provided 
as to why this was not possible.  This remand instruction also 
applied to the claim for a TDIU insomuch as an opinion concerning 
the Veteran's employability could be affected by the severity of 
the Veteran's knee disability during a period of flare up.
Thus, the parties to the Joint Motion have agreed that a new VA 
examination is necessary to assess the current severity of the 
Veteran's service-connected right knee disability during a period 
of flare up, if possible.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As a VA 
examination was not conducted during a period of flare up of the 
Veteran's right knee disability, the Board is unfortunately 
compelled to again remand the TDIU claim for compliance with the 
instructions in its August 2008 remand.

Furthermore, the issue of entitlement to a TDIU is inextricably 
intertwined with the issue of entitlement to a higher initial 
rating for degenerative joint disease of the left knee, status 
post total knee replacement.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In a May 2010 statement (VA Form 21-4138), the Veteran stated 
that he had been receiving treatment for his service-connected 
disabilities at the VA Medical Center in Salem, Virginia (VAMC 
Salem) since 1972.  Thus, the Veteran implied that he had 
received recent treatment at that facility for his disabilities.  
The most recent VA treatment records from VAMC Salem in his 
claims file are dated through October 2005.  Therefore, it 
appears that there may be additional VA treatment records that 
have not yet been obtained.  VA has a duty to obtain any such 
relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 
Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a gastrointestinal disability, 
bilateral knee disabilities, and a skin 
disability (including scars) from VAMC 
Salem from October 2005 to the present and 
from any other VA facility sufficiently 
identified by the Veteran. 

All efforts to obtain these records must be 
documented in the claims file.  If these 
records are unavailable, this should also 
be noted in the claims file.

2.  After any additional VA treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him for 
a VA examination to determine the current 
severity of his service-connected right and 
left knee disabilities and to obtain an 
opinion as to whether his service-connected 
disabilities prevent him from obtaining and 
keeping employment for which his education 
and occupational experience would otherwise 
qualify him.  All indicated tests and 
studies should be conducted.  

The AOJ should contact the Veteran and 
coordinate with him to schedule the VA 
examination during a time in which he 
is experiencing a flare up of his knee 
disabilities.  All such efforts should 
be documented in the claims file.  If 
it is not possible to schedule the 
examination during a flare-up, the 
reason should also be documented in the 
claims file.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  
The ranges of right and left knee extension 
and flexion should be reported in degrees.  
The examiner should note the point (in 
degrees), if any, at which pain occurs.  
The examiner should also provide an opinion 
as to whether there is additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner should note whether the 
Veteran experiences flare-ups of his 
knee disabilities and, if so, whether 
the examination is being conducted 
during a period of flare up.  The 
examiner should also note whether there 
are any specific periods during which 
any such flare ups occur or whether 
they are intermittent/unpredictable.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's service connected disabilities 
(chronic colitis with spastic colon; 
postoperative internal derangement of the 
right knee with degenerative joint disease, 
status post total knee arthroplasty; 
degenerative joint disease of the left 
knee, status post total knee replacement; 
dermatitis of the left thumb; and a 
residual scar of the left knee, status post 
total knee replacement) would alone or 
together prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports, must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information and opinions requested in this 
remand and is otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


